DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 14, the limitation “power”, should be “the power”. Line 16 contains the same issue. Appropriate correction is required.
Claim 1, line 1, the limitation “Two shaft gas turbine” should be “A two-shaft gas turbine.”
Claim 1, line 19, the limitation “a frequency of the power from the power system to a frequency of the induction motor” should be “the frequency of the power from the power system to the frequency of the power from the induction motor.”
Claim 1, line 22, the limitation “the motor rotor” should be “a motor rotor.”
Claim 6, the limitation “from that of the first compressor side helical gear” should be “from the number of teeth of the first compressor-side helical gear.”
Claim 7, the limitation “a thrust direction” at line 7 should be “the thrust direction.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. 20150171705 in view of McCune et al. US 2013/0192264.

    PNG
    media_image1.png
    342
    542
    media_image1.png
    Greyscale

see para. [0028], a combustor 2 configured to burn a fuel in the compressed air to produce a combustion gas, id., a high pressure turbine 3H having a high pressure turbine rotor that is mechanically coupled with the compressor rotor and in which the high pressure turbine rotor is rotated by the combustion gas, id., a low pressure turbine 3L having a low pressure turbine rotor that is not coupled to the high pressure turbine rotor and in which the low pressure turbine rotor is rotated by the combustion gas exhaust from the high pressure turbine, id.; see fig. 13, 3L is not on shaft 4H but rather on an independent shaft 4L, a power generator 7 configured to generate power in rotation of the low pressure turbine rotor and electrically connected to a power system 50 to which AC power flows, an induction motor 9a, see para. [0088], being electrically connected to the power system in parallel with the power generator and configured to receive/transmit power from/to the power system, the motor 9a is the same structure shown as Applicant’s induction motor 22 and in the same configuration; a frequency converter 10 being provided between the induction motor and the power system in an electrical connection relationship, configured to control reception/transmission of the power between the induction motor and the power system, convert a frequency of the power from the induction motor into a frequency of the power system when the power from the induction motor is transmitted toward the power system, and convert a frequency of the power from the power system to a frequency of the induction motor when the power from the vicinity of the power system is received see paras. [0039]-[0040]; a speed reducer 23 configured to make a rotational speed of the motor rotor of the induction motor slower than a rotation speed of the compressor rotor, see para. [0093], wherein the speed reducer has a compressor side shaft, labeled shaft 1, that is mechanically coupled with the compressor rotor; a motor side shaft, labeled shaft 2, that is disposed parallel to the compressor side shaft at an interval and is mechanically coupled with the motor rotor, the shaft 2 is integral with the motor rotor. Hino does not disclose the details of the helical gears in the reduction rotor. 
McCune teaches a turbine engine gearbox comprising a reduction gearbox having a plurality of helical gears 70, 72, 74 mounted to an input and output, the gears including a first helical gear and a second helical gear, see fig. 3, 82, 84, on the exemplary star gear, where the first and second helical gears are applied to the sun and the ring gears, see para. [0040]. The resulting system yields first and second compressor side helical gears and first and second motor side helical gears that are meshed to each other, integral with the motor side and compressor side shafts and rotated therewith respectively. 
It would have been obvious to an ordinary skilled worker to replace the reduction gear box 23 of Hino with the helical reduction gearbox taught by McCune, because the use of the gearbox of McCune provides better reduction of transmission error due to vibration, smoother torque transfer, with less overall effect on engine component life and efficiency due to vibration. See para. [0056]. 
Regarding claim 2, Hino, in view of McCune, discloses an induction motor 9A that is attached directly to a reduction gear to a spool of the GT engine which 
Regarding claim 3, Hino discloses the rated rotational speed of the high pressure turbine rotor is 3600 RPM or higher, see para. [0035]. However, Hino does not expressly state that the speed is 4000-7000 rpm. Hino does disclose a range that is approaching the claimed range and is thus asserted to be obvious over the range of 4000-7000 rpm since Hino states that the range could be higher than 3600 RPM. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, the speed of the turbine directly effects the power output of the engine and is a result effective variable. The speed of the turbine shaft effects the power output of a generator, the compression and combustion characteristics, etc.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, since the speed directly effects the power output and performance characteristics of an engine, an 
Regarding claim 4, Hino, in view of McCune, discloses that the reduction gearbox has a reduction ratio of greater than about 2.3, see para. [0034], in other words the reduction ratio is .4 which falls between 1/5 (.2) and 9/10 (.9).
Regarding claim 5, Hino, in view of McCune, discloses a direction of a twist of each tooth trace of the second compressor side helical gear is opposite to that of a twist of each tooth trace of the first compressor side helical gear. Referring to McCune fig. 3, the gear 84 has a helical angle Z that is opposite to that of the gear 82. 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, the prior art does not teach or fairly suggest that the number of teeth of the second compressor side helical gear is different from that of the first compressor side helical gear. McCune teaches that the number of teeth varies with the helix angle z which effects contact and torque transfer vs. size of the gear; however, McCune does not identify a benefit to having different numbers of teeth between the claimed gears. 
	Regarding claim 7, the prior art does not teach or fairly suggest the claimed coupling tools in a system as claimed. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/GERALD L SUNG/Primary Examiner, Art Unit 3741